Exhibit 10.2

 

LAREDO PETROLEUM HOLDINGS, INC.

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”) is made as of the 3rd day of February,
2012, by and between Laredo Petroleum Holdings, Inc., a Delaware Corporation
(the “Company”), and                                                      (the
“Optionee”), pursuant to the Laredo Petroleum Holdings, Inc. 2011 Omnibus Equity
Incentive Plan (the “Plan”).  The provisions of the Plan are incorporated herein
by reference, and all capitalized terms not otherwise defined herein shall have
the same meaning as set forth in the Plan.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Laredo Petroleum Holdings, Inc. 2011 Omnibus Equity
Incentive Plan (the “Plan”,), the Company desires to grant to the Optionee and
the Optionee desires to accept an option to purchase shares of common stock,
$.01 par value, of the Company (the “Common Stock”) upon the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             The Company hereby grants to the Optionee an option to purchase
                                 shares of Common Stock at an Exercise Price of
$                      .  This option is intended to be treated as a so-called
“non-qualified stock option” and this Agreement will be construed and
interpreted accordingly.

 

2.             Except as specifically provided herein, the option will become
exercisable in accordance with the following schedule based upon the number of
full years of the Optionee’s continuous employment or service with Laredo
Petroleum, Inc. or any other Subsidiary of the Company (herein, “Laredo”),
following February 3, 2012:

 

Full Years of Continuous
Employment

 

Incremental Percentage of
Option Exercisable

 

Cumulative Percentage
of Option Exercisable

 

 

 

 

 

 

 

Less than 1

 

0

%

0

%

1

 

25

%

25

%

2

 

25

%

50

%

3

 

25

%

75

%

4 or more

 

25

%

100

%

 

No shares of Common Stock may be purchased hereunder unless the Optionee shall
have remained in the continuous employ or service of Laredo through February 2,
2013.  Unless sooner terminated, the option will expire if and to the extent it
is not exercised within ten (10) years from the date hereof.

 

3.             The option may be exercised in whole or in part in accordance
with the above schedule by delivering to the Secretary of the Company:  (a) a
written notice specifying the

 

1

--------------------------------------------------------------------------------


 

number of shares to be purchased; and (b) payment in full of the Exercise Price,
together with the amount, if any, deemed necessary by the Company to enable it
to satisfy any income tax withholding obligations with respect to the exercise
(unless other arrangements, acceptable to the Company, are made for the
satisfaction of such withholding obligations).  The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock having
a Fair Market Value on the date of exercise equal to the Exercise Price
(including, pursuant to procedures approved by the Plan Administrator (as
defined herein), by means of attestation of ownership of a sufficient number of
shares of Common Stock in lieu of actual delivery of such shares to the
Company), provided, that such shares of Common Stock are not subject to any
pledge or other security interest and are held for the applicable period as
determined by the Company’s auditors to avoid adverse accounting charges, and
(ii) by such other method as the Administrator may permit in accordance with
applicable law, in its sole discretion, including without limitation, provided
there is a public market for the shares of Common Stock at such time, (A) by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (B) by
a “net exercise” method whereby the Company withholds from the delivery of the
shares of Common Stock for which the Option was exercised that number of shares
of Common Stock having a Fair Market Value equal to the aggregate Exercise Price
for the shares of Common Stock for which the Option was exercised.  Any
fractional shares of Common Stock shall be settled in cash.  The Administrator
may specify a reasonable minimum number of shares of Common Stock or a
percentage of the shares subject to an Option that may be purchased on any
exercise of an Option; provided, that such minimum number will not prevent
Optionee from exercising the full number of shares of Common Stock as to which
the Option is then exercisable.

 

4.             No shares of Common Stock shall be sold or delivered hereunder
until full payment for such shares has been made.  The Optionee shall have no
rights as a stockholder with respect to any Common Stock covered by the option
until a stock certificate for such shares is issued to him (or book entry
transfer made).  Except as otherwise provided herein, no adjustment shall be
made for dividends or distributions of other rights for which the record date is
prior to the date such stock certificate is issued or book entry transfer made.

 

5.             (a)           The unvested portion of an Option shall expire upon
termination of employment of the Optionee, and the vested portion of such Option
shall remain exercisable for (A) one year following termination of employment or
service by reason of the Optionee’s death or Disability, but not later than the
expiration of the Option Period, or (B) ninety (90) days following termination
of employment or service for any reason other than the Optionee’s death or
Disability, and other than the Optionee’s termination of employment or service
for Cause, but not later than the expiration of the Option Period.

 

(b)           Both the unvested and the vested but unexercised portion of an
Option shall expire upon the termination of the Optionee’s employment or service
by Laredo for Cause.

 

6.             No Right to Continued Employment.  This Agreement does not confer
upon the Optionee any right to continuance of employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate the
Optionee’s employment at any time.

 

2

--------------------------------------------------------------------------------


 

7.             Delivery of Laredo Petroleum Holdings, Inc. Prospectus dated
December 30, 2011.  The Optionee acknowledges that the Optionee has been
provided a copy of the Company’s prospectus related to the Company’s 2011
Omnibus Equity Incentive Plan through such prospectus’ availability on the
Company’s shared network drive, at S:\2011 Omnibus Equity Incentive Plan
Prospectus.  A copy will also be provided to the Optionee, upon the Optionee’s
written request to the Company.

 

8.             Terms of Issuance.  The Optionee acknowledges being a party to
one of the following agreements with Laredo: (i) a non-competition and
confidentiality agreement; or (ii) a confidentiality, non-solicitation and
non-disparagement agreement.

 

9.             Transferability.  Neither the option granted hereunder nor the
underlying Common Stock may, at any time prior to becoming vested pursuant to
Section 2, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Optionee and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable.

 

10.           Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
in a notice mailed or delivered to the other party as provided herein; provided
that, unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its Tulsa, Oklahoma, office and all notices or communications by
the Company to the Optionee may be given to the Optionee personally or mailed to
the Optionee’s home address as reflected on the books of the Company.

 

11.           Administration.  This Agreement and the issuance of shares
contemplated hereunder shall be administered by Board or a committee of one or
more members of the Board appointed by the Board to administer this Agreement
and such issuance (the “Administrator”).  Subject to applicable law, the
Administrator shall have the sole and plenary authority to: (i)  interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on shares; and (iv) make any other determination and
take any other action that the Administrator deems necessary or desirable for
the administration of this Agreement.  The Administrator may delegate to one or
more officers of the Company the authority to act on behalf of the Administrator
with respect to any matter, right, obligation, or election that is the
responsibility of or that is allocated to the Administrator herein, and that may
be so delegated as a matter of law.

 

12.           Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

13.           Miscellaneous.

 

(a)           Amendment and Waiver.  The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Optionee , and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 

(b)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(c)           Entire Agreement and Effectiveness.  This Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 

(e)           Headings.  The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

 

(f)            Gender and Plurals.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

(g)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by and against the Optionee , the Company and
their respective successors, permitted assigns, heirs, representatives and
estates, as the case may be.

 

(h)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(i)            Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.

 

(j)            WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.  EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL

 

4

--------------------------------------------------------------------------------


 

DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT.

 

(k)           Spouses.  If the spouse of the Optionee fails to execute the
spousal consent set forth on the signature page attached hereto (the “Consent”),
until such time as the Consent is duly executed, the Optionee’s economic rights
associated with his or her option will be suspended and not subject to
recovery.  If a spouse or former spouse of the Optionee acquires any rights to
the option granted hereby pursuant hereto as a result of any property settlement
or separation agreement, such spouse or former spouse hereby grants an
irrevocable power of attorney (which will be coupled with an interest) to the
Optionee to give or withhold such approval as he or she will himself or herself
approve with respect to such matter and without the necessity of the taking of
any action by any such spouse or former spouse. Such power of attorney will not
be affected by the subsequent disability or incapacity of the spouse or former
spouse granting such power of attorney.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

COMPANY:

 

 

 

 

 

LAREDO PETROLEUM HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SPOUSAL CONSENT

 

The Optionee ‘s spouse, if any, is fully aware of, understands and fully
consents and agrees to the provisions of this Agreement and their binding effect
upon any marital or community property interests he or she may now or hereafter
own, and agrees that the termination of his or her and the Optionee’s marital
relationship for any reason shall not have the effect of removing any option
subject to this Agreement from coverage hereunder and that his or her awareness,
understanding, consent and agreement are evidenced by his or her signature
below.

 

 

 

 

 

Spouse’s Name:

 

6

--------------------------------------------------------------------------------